Name: Commission Regulation (EEC) No 710/92 of 20 March 1992 extending the temporary suspension of advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 75/3921 . 3. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 710/92 of 20 March 1992 extending the temporary suspension of advance fixing of export refunds on beef and veal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the first subpara ­ graph of Article 5 (4) thereof, Whereas Commission Regulation (EEC) No 669/92 (*) temporarily suspends the advance fixing of export refunds on certain beef and veal products ; whereas the reasons which led to that suspension remain valid and that measure should accordingly be maintained until the entry into force of new provisions ; Article 1 The advance fixing of export refunds on the products covered by CN code 0102 10 00 referred to in the Annex to Regulations (EEC) No 1 19/92 (6) and (EEC) No 704/92 0, is hereby suspended for the period 21 to 31 March 1991 . Article 2 This Regulation shall enter into force on 21 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6 . 1968, p. 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5. 3 . 1977, p. 16. O OJ No L 71 , 18 . 3. 1992, p. 23. (6) OJ No L 14, 21 . 1 . 1992, p. 5. I7) See page 18 of this Official Journal .